Case 19-33079-hdh11 Doc 78 Filed 11/15/19            Entered 11/15/19 17:34:47             Page 1 of 35




THIS PROPOSED DISCLOSURE STATEMENT HAS NOT BEEN APPROVED UNDER
SECTION 1125(B) OF THE BANKRUPTCY CODE BY THE BANKRUPTCY COURT
AS CONTAINING ADEQUATE INFORMATION FOR USE IN CONNECTION WITH
THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OF
LIQUIDATION DESCRIBED HEREIN.     ACCORDINGLY, THE FILING AND
DISSEMINATION OF THIS PROPOSED DISCLOSURE STATEMENT ARE NOT
INTENDED AND SHOULD NOT IN ANYWAY BE CONSTRUED AS A
SOLICITATION OF VOTES ON THE PLAN, NOR SHOULD THE INFORMATION
CONTAINED HEREIN BE RELIED UPON FOR ANY PURPOSE BEFORE A
DETERMINATION BY THE BANKRUPTCY COURT THAT THE PROPOSED
DISCLOSURE STATEMENT CONTAINS ADEQUATE INFORMATION.

Buffey E. Klein                                    Lynn H. Butler
Texas Bar No. 24032515                             Texas Bar No. 03527350
HUSCH BLACKWELL LLP                                HUSCH BLACKWELL LLP
1900 N. Pearl Street, Suite 1800                   111 Congress Avenue, Suite 1400
Dallas, Texas 75201                                Austin, Texas 78701
Phone: (214) 999-6100                              Phone: (512) 479-9758
Fax: (214) 888-6170                                Fax: (512) 479-1101
Email: buffey.klein@huschblackwell.com             Email: lynn.butler@huschblackwell.com

COUNSEL FOR THE DEBTOR AND
DEBTOR-IN-POSSESSION

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                              §
                                                    §                   CHAPTER 11
PINE CREEK MEDICAL CENTER, LLC,                     §
                                                    §          CASE NO. 19-33079-hdh11
         Debtor.                                    §
                                                    §

     DEBTOR’S FIRST AMENDED DISCLOSURE STATEMENT REGARDING ITS
        CHAPTER 11 PLAN OF LIQUIDATION DATED SEPTEMBER 20, 2019

CONFIRMATION HEARING:                    ______________ ___, 2019 AT _____

CONFIRMATION LOCATION: UNITED STATES BANKRUPTCY COURT
                       1100 COMMERCE STREET
                       14TH FLOOR, COURTROOM #3
                       DALLAS, TEXAS 75242

DEADLINE FOR ACCEPTING/REJECTING PLAN: ____________ ___, 2019

DEADLINE FOR OBJECTING TO PLAN:                                ____________ ___, 2019



DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                   Entered 11/15/19 17:34:47            Page 2 of 35




                                          I.    INTRODUCTION

        Pine Creek Medical Center, LLC (the “Debtor”)1 hereby submits its First Amended
Disclosure Statement Regarding its Chapter 11 Plan of Liquidation Dated September 20, 2019
(the “Disclosure Statement”), pursuant to Section 1125 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) and Rule 3016 of the Federal Rules
of Bankruptcy Procedure (individually, a “Rule” and collectively, the “Bankruptcy Rules”) to all
of its known Creditors, in support of Pine Creek Medical Center LLC’s First Amended Original
Chapter 11 Plan of Liquidation Dated September 20, 2019 (the “Plan”).

         The Debtor has promulgated the Plan consistent with the provisions of the Bankruptcy
Code. A true and correct copy of the proposed Plan is attached hereto as Exhibit “A”. The Plan
provides for the creation of a Liquidating Trust (defined below). The Plan also provides for the
transfer of all of the Debtor’s Assets to the Liquidating Trust, including all claims and causes of
action owned by the Debtor. The Liquidating Trust shall liquidate all of the Debtor’s Assets and
litigate (and continue any litigation commenced by the Debtor) all Causes of Action, including
Avoidance Actions, for the benefit of the Debtor’s Creditors. Finally, the Liquidating Trust and
shall make distributions to such Creditors from (i) the net proceeds of the liquidation of the
Debtor’s Assets and (ii) the net settlement proceeds or net litigation proceeds, if any, of any
Causes of Action, including Avoidance Actions.

A.        PURPOSE OF THE DISCLOSURE STATEMENT.

        This Disclosure Statement is submitted as an aid and supplement to your review of the
Plan in an effort to explain the terms and implications of the Plan. It is not intended to replace a
careful review and analysis of the Plan, including the specific treatment you will receive under
the Plan. Every effort has been made to explain fully various aspects of the Plan as it affects
Creditors. If any questions arise, the Debtor urges you to contact the Debtor’s counsel, and
every effort will be made to resolve your questions. You may, of course, wish to consult with
your own counsel.

        A general discussion of the projected assets and distributions under the Plan are set out
below in this Disclosure Statement. The following summary is general in nature. Creditors are
referred to the full Disclosure Statement and Plan for a full discussion of these matters.

THERE CAN BE NO ASSURANCE THAT THE VALUES AND AMOUNTS
REFLECTED IN THIS ANALYSIS WILL BE REALIZED AND ACTUAL RESULTS
COULD VARY MATERIALLY FROM THOSE SHOWN HERE.

B.        VOTING ON THE PROPOSED PLAN BY CREDITORS.

        After a plan has been filed with a bankruptcy court, it must be accepted by holders of
impaired claims against or interests in a debtor. Section 1125 of the Bankruptcy Code requires
that a plan proponent fully disclose sufficient information about a debtor, its assets, and the plan

1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in Pine Creek Medical
    Center LLC’s First Amended Original Chapter 11 Plan of Liquidation Dated September 20, 2019 or in the
    Bankruptcy Code and Bankruptcy Rules.

                                                        2
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19            Entered 11/15/19 17:34:47        Page 3 of 35




to creditors and interest holders before acceptances of that plan may be solicited. This
Disclosure Statement is being provided to the holders of Claims against the Debtor to satisfy the
requirements of Section 1125 of the Bankruptcy Code.

        The Bankruptcy Code provides that creditors and interest holders are to be grouped into
“classes” under a plan and that they are entitled to vote to accept or reject a plan by class. While
courts have disagreed on the proper method to be used in classifying creditors and interest
holders, a general rule of thumb (which is subject to exceptions) is that creditors with similar
legal rights are placed together in the same class and that stockholders with similar legal rights
are placed together in the same class. For example, all creditors entitled to priority under the
Bankruptcy Code might be placed in one class, while all creditors holding subordinated
unsecured claims might be placed in a separate class.

        The Bankruptcy Code does not require that each claimant or interest holder vote in favor
of a plan for a court to confirm a plan. Rather, each class of claimants and interest holders must
accept a plan (subject to the exception discussed below). A class of claimants accepts a plan if,
of the claimants in the class who actually vote on a plan, such claimants holding at least two-
thirds (2/3) in dollar amount and more than one-half (1/2) in number of allowed claims vote to
accept the plan. For example, if a hypothetical class has ten (10) creditors that vote and the total
dollar amount of those ten (10) creditors’ claims is $1,000,000.00, then for such class to have
accepted the plan, six (6) or more of those creditors must have voted to accept the plan (a simple
majority), and the dollar amount of claims of the creditors voting to accept the plan must total at
least $666,667.00 (a two-thirds majority).

C.       CONFIRMATION OF THE PLAN.

        A court may confirm a plan even though fewer than all classes of claims and interests
vote to accept the plan. In this instance, the plan must be accepted by at least one “impaired”
class of claims, without including any acceptance of the plan by an insider. Section 1124 of the
Bankruptcy Code defines “impairment” and generally provides that a claim as to which legal,
equitable, or contractual rights are altered under a plan is deemed to be “impaired.”

        If all impaired classes of claims and interests do not vote to accept the plan, the plan
proponent is entitled to request that a court confirm the plan pursuant to the “cramdown”
provisions of Section 1129(b) of the Bankruptcy Code. These “cramdown” provisions permit a
plan to be confirmed over the dissenting votes of classes of claims and/or interests if at least one
impaired class of claims votes to accept a plan (excluding the votes of insiders), and a court
determines that the plan does not discriminate unfairly and is fair and equitable with respect to
each impaired, dissenting class of claims and interests. The Bankruptcy Code provides several
options for a plan to be “fair and equitable” to a secured creditor. Included among these options
are that the secured creditor retains its lien and receives deferred cash payments at a market
interest rate totaling either the value of the property securing the claim or the amount of the
allowed claim as found by the court, whichever is less. With respect to a class of unsecured
claims, the requirement that a plan be “fair and equitable” requires that the holder of an
unsecured claim be paid the allowed amount of its claim or that no junior interest receive or
retain any property on account of its prior claim.



                                                 3
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                         Entered 11/15/19 17:34:47   Page 4 of 35




        Independent of the acceptance of a plan as described above, to confirm a plan, a court
must determine that the requirements of Section 1129(a) of the Bankruptcy Code have been
satisfied. THE DEBTOR BELIEVES THAT THE PLAN SATISFIES EACH OF THE
CONFIRMATION REQUIREMENTS OF SECTION 1129(a) AND, IF NECESSARY,
SECTION 1129(b) OF THE BANKRUPTCY CODE.

D.         THE SOLICITATION OF VOTES ON THE PLAN.

        The Bankruptcy Code requires that the plan proponent solicit acceptances and rejections
of the proposed plan before the plan can be confirmed by the court. Before the plan proponent
can solicit acceptances of the plan, the court must approve the disclosure statement and
determine that the disclosure statement contains information adequate to allow creditors to make
informed judgments about the plan. After court approval of the disclosure statement, the
disclosure statement, the proposed plan, and a ballot are sent to the holders of claims. The
creditors will then have the opportunity to vote on the plan and should consider the approved
disclosure statement for such vote.

        On ________ ____, 2019,2 the Court approved the Debtor’s proposed Disclosure
Statement as containing information of a kind, and in sufficient detail, as far as is reasonably
practicable in light of the nature and history of the Debtor and the condition for the Debtor’s
books and records to enable a hypothetical, reasonable investor typical of holders of Claims of
the relevant Classes to make an informed judgment whether to vote to accept or reject the Plan.
The Court’s approval of this Disclosure Statement does not constitute an endorsement of any of
the information contained in either the Disclosure Statement or the Plan. Likewise, although the
Debtor and its counsel have utilized information believed to be accurate in preparing this
Disclosure Statement, neither the Debtor nor any of its counsel warrant the accuracy of the
information contained in or relied upon in preparing this Disclosure Statement. Further, nothing
contained in this Disclosure Statement may be construed to be a representation or warranty,
express, implied, or otherwise, that the Plan is free from risk, that acceptance or confirmation of
the Plan will result in a risk-free or assured restructuring of the Debts of the Debtor, or that the
projections or plans of the Debtor for payment will be realized. A true and correct copy of the
order approving the Disclosure Statement is attached hereto as Exhibit “B”.

E.         PLAN CONFIRMATION HEARING.

        The Confirmation Hearing has been scheduled on _________ ___, 2019, at _______3,
before the Bankruptcy Court located at 1100 Commerce Street, 14th Floor, Courtroom No. 3,
Dallas, Texas 75242. At the Confirmation Hearing, the Bankruptcy Court will consider whether
the Plan meets the requirements of Section 1129 of the Bankruptcy Code and if the Plan should
be confirmed.

        YOUR VOTE IS IMPORTANT. In order for the Plan to be accepted, at least two-
thirds (2/3) in amount and more than one-half (1/2) in number of the voting Creditors in each
Class must affirmatively vote for the Plan. Even if all Classes of Claims accept the Plan, the

2
    Date to be inserted after disclosure statement hearing.
3
    Date to be inserted after disclosure statement hearing.

                                                              4
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19           Entered 11/15/19 17:34:47        Page 5 of 35




Court may refuse to confirm the Plan. The Court must find that the Plan complies with the
applicable provisions of the Bankruptcy Code and that the Proponent of the Plan has also
complied with the Bankruptcy Code. The Court must also find that the Plan has been proposed
in good faith and not by any means forbidden by law. The Court must find that the Proponents
of the Plan have disclosed the identity and affiliation of the persons who will manage the Debtor
after confirmation, that the appointment of such persons is consistent with the interest of
Creditors and with public policy, and that the identity and compensation of any insiders that will
be employed or retained by the Debtor have been disclosed. The Court must additionally find
that each Class of Claims has either accepted the Plan or will receive at least as much as it would
under a Chapter 7 liquidation. The Bankruptcy Code also provides for the treatment of certain
Priority Claims. If any Classes of Claims are impaired under the Plan, the Court must find that at
least one Class of Claims that is impaired has accepted the Plan without counting any votes by
insiders. The Court must also find that confirmation of the Plan is not likely to be followed by
the liquidation or the need for further liquidation of the Debtor. Additionally, the Plan must
provide for payment of certain required fees to the United States Trustee.

         NO SOLICITATION OF VOTES HAS BEEN OR MAY BE MADE
         EXCEPT PURSUANT TO THIS DISCLOSURE STATEMENT AND
         SECTION 1125 OF THE BANKRUPTCY CODE, AND NO PERSON HAS
         BEEN AUTHORIZED TO USE ANY INFORMATION CONCERNING
         THE DEBTOR TO SOLICIT ACCEPTANCES OR REJECTIONS OF THE
         PLAN OTHER THAN THE INFORMATION CONTAINED IN THIS
         DISCLOSURE STATEMENT. CREDITORS SHOULD NOT RELY ON
         ANY INFORMATION RELATING TO THE DEBTOR OTHER THAN
         THAT CONTAINED IN THIS DISCLOSURE STATEMENT AND THE
         EXHIBITS ATTACHED HERETO OR SUBMITTED HEREWITH.

         EXCEPT AS SET FORTH IN THIS DISCLOSURE STATEMENT AND
         THE EXHIBITS, NO REPRESENTATION CONCERNING THE DEBTOR,
         ITS ASSETS, PAST OR FUTURE OPERATIONS, OR CONCERNING
         THE   PLAN    IS  AUTHORIZED,   NOR   ARE   ANY   SUCH
         REPRESENTATIONS TO BE RELIED UPON IN ARRIVING AT A
         DECISION WITH RESPECT TO THE PLAN. ANY REPRESENTATIONS
         MADE TO SECURE ACCEPTANCE OR REJECTION OF THE PLAN
         OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT
         SHOULD BE REPORTED TO COUNSEL FOR THE DEBTOR.

         UNLESS ANOTHER TIME IS SPECIFIED, THE STATEMENTS
         CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
         THE DATE HEREOF.

         NEITHER DELIVERY OF THE DISCLOSURE STATEMENT NOR ANY
         EXCHANGE OF RIGHTS MADE IN CONNECTION WITH THE
         DISCLOSURE STATEMENT AND THE PLAN SHALL UNDER ANY
         CIRCUMSTANCES IMPLY THAT THERE HAS BEEN NO CHANGE IN
         THE FACTS SET FORTH HEREIN SINCE THE DATE THE
         DISCLOSURE STATEMENT AND THE MATERIALS RELIED UPON IN

                                                5
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19            Entered 11/15/19 17:34:47     Page 6 of 35




           PREPARATION              OF   THE   DISCLOSURE      STATEMENT          WERE
           COMPILED.

           THE APPROVAL BY THE BANKRUPTCY COURT OF THIS
           DISCLOSURE STATEMENT DOES NOT CONSTITUTE AN
           ENDORSEMENT BY THE BANKRUPTCY COURT OF THE PLAN OR A
           GUARANTEE OF THE ACCURACY OR THE COMPLETENESS OF THE
           INFORMATION CONTAINED HEREIN.

           THIS DISCLOSURE STATEMENT AND THE PLAN ATTACHED
           HERETO SHOULD BE READ IN THEIR ENTIRETY PRIOR TO
           VOTING ON THE PLAN. FOR THE CONVENIENCE OF HOLDERS OF
           CLAIMS, THE TERMS OF THE PLAN ARE SUMMARIZED IN THIS
           DISCLOSURE STATEMENT, BUT ALL SUMMARIES ARE QUALIFIED
           IN THEIR ENTIRETY BY THE PLAN, WHICH CONTROLS IN THE
           EVENT OF ANY INCONSISTENCY.

                          II.    DESCRIPTION OF THE DEBTOR’S BUSINESS

A.         THE DEBTOR’S FORMATION.

        Established in 2011 by the conversion of Pine Creek Medical Center, LLP, a Texas
limited liability partnership formed in April 2003, the Debtor is a Texas limited liability
company. The Debtor’s principal place of business was located at 9032 Harry Hines Boulevard,
Dallas, Texas 75235. The Debtor is a privately-owned Dallas, Texas-based single location
physician owned surgical hospital that provided inpatient, outpatient, emergency, and other
ancillary services.

         As of the Petition Date, Partners Surgical of Dallas, LLC held approximately 48.7% of
the membership interests of the Debtor. The remainder of the membership interests were held by
approximately forty-seven (47) different parties, with no single party holding a membership
interest of more than 3.1%. A complete list of all parties holding membership interests as of the
Petition Date appears on the Bankrutpcy Case docket at entry number 8.

B.         THE EVENTS LEADING TO THE DEBTOR’S BANKRUPTCY FILING.

        Prior to the Petition Date (defined below), the Debtor’s business model was negatively
impacted by the effects of the Patient Protection and Affordable Care Act,4 macro-economic
changes in the medical industry, micro-economic decisions made by prior management, various
lawsuits, and a large debt obligation (in excess of $7,000,000) arising from the settlement of
alleged violations of the Stark Law and Anti-Kickback Statute.5 The actions of prior
management that led to the referenced settlement required the Debtor to enter into a corporate
integrity agreement with the federal healthcare regulatory agencies, which actions substantively
contributed to the failure of the Debtor’s business. With revenues declining and liabilities


4
    42 U.S.C. § 18001, et seq.


                                                 6
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19            Entered 11/15/19 17:34:47      Page 7 of 35




increasing, the Debtor’s net operating losses, totaling $4.8 million for the year through April
2019, could not continue unabated.

        On April 29, 2019, the Debtor ceased admitting new patients. The following month, the
Debtor’s board of directors (the “Board of Directors”) appointed Mark Shapiro as Chief
Restructuring Officer with the directive of winding down the Debtor’s operations and procuring
a purchaser of the Debtor’s remaining assets and/or operations as a going concern. Despite
receiving serious consideration from two potential purchasers, the sale process was ultimately
unsuccessful.

        As of the Petition Date, the Debtor had ceased providing medical services, released or
transferred all of its patients to other medical centers, and terminated all but two of its
employees, an internet technology manager and a receivables accountant. Although a portion of
its accounts receivable and medical equipment were sold prior to the Petition Date, the Debtor’s
remaining employees are working on, among other things, the collection of the remaining
accounts receivable, managing of the Debtor’s patient records, and addressing other HIPAA
requirements.

C.        THE DEBTOR’S PRE-PETITION DEBT STRUCTURE.

          i.       Secured Debt

        Effective as of June 14, 2018, the Debtor entered into that certain (i) term Commercial
Loan Agreement with CrossFirst Bank and (ii) Revolving Line of Credit Agreement, in the
aggregate principal amount of $5,400,000.00 (collectively, the “CrossFirst Agreements”). In
conjunction with entering into the CrossFirst Agreements, the Debtor granted Liens in favor of
CrossFirst on substantially all of the Debtor’s assets in order to secure the Debtor’s obligations
under the CrossFirst Agreements. As of the Petition Date, the Debtor’s total outstanding
obligation under the CrossFirst Agreements was $375,312.35.

          ii.      Trade and General Unsecured Debt and Unliquidated Litigation Claims

As of the Petition Date, the Debtor’s books and records reflected approximately $20,480,925.211
in outstanding unsecured trade and general unsecured debt. Additionally, various unliquidated
litigation claims were asserted against the Debtor prior to the Petition Date, including, but not
limited to: (i) Vonetta Carter v. William M. Carter II, MD and Pine Creek Medical Center;
Cause No. DC-19-01788 (personal injury claim); (ii) Teresa West v. John Alexander, MD, Cause
No. DC-18-02612 (Medical Malpractice claim); (iii) Michelle Bland v. Dirk Rodriguez, MD,
Dirk Rodriguez, M.D., P.A., and Pince Creek Medical Center, LLC, Cause No. DC-17-16698
(Medical Malpractice claims); (iv) CPM Medical Consultants LLC and Medusa Group LLC v.
Pine Creek Medical Center, LLC and Partners Surgical of Pine Creek, LLC, Cause No. DC-19-
05856 (breach of contract claim); (v) CMR Partners, Ltd. v. Pine Creek Medical Center, LLC,
Partners Surgical, LLC, and Partners Surgical of Pine Creek, LLC, Cause No. DC-19-00429
(breach of contract claim); (vi) Medical Management Solutions LLC v. Pine Creek Medical
Center, LLC, Cause No. DC-19-06452 (breach of contract claim); and (vii) Smartsurg Medical

5
    42 U.S.C. §§ 1320a-7b, 1395nn.

                                                 7
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19             Entered 11/15/19 17:34:47      Page 8 of 35




Supply LLC v. Pine Creek Medical Center, Cause No. DC-19-08145 (breach of contract claim)
(collectively, the “Pre-Petition Lawsuits”). As of the Petition Date, each of the Pre-Petition
Lawsuits were pending in various Texas state courts located in Dallas, Texas and none of them
had been liquidated.

                          III.   THE DEBTOR’S BANKRUPTCY FILING

A.       THE COMMENCEMENT OF THE DEBTOR’S BANKRUTPCY CASE.

        On September 12, 2019 (the “Petition Date”), the Debtor filed a voluntary bankruptcy
petition for relief under Chapter 11 of the Bankruptcy Code. The Debtor filed its petition in the
United States Bankruptcy Court for the Northern District of Texas, Dallas Division. The
bankruptcy case is styled In re Pine Creek Medical Center, LLC, Case No. 19-33079-hdh11.
United States Bankruptcy Judge Harlin DeWayne Hale presides over the Debtor’s Bankruptcy
Case.

B.       THE POST-PETITION MANAGEMENT OF THE DEBTOR.

       As of the Petition Date, the Debtor began operating its business and managing its
property as a Debtor-in-Possession pursuant to Sections 1007 and 1008 of the Bankruptcy Code.

C.       SIGNIFICANT POST-PETITION EVENTS.

        The Debtor filed its Chapter 11 Bankruptcy Case with the intent to monetize its
remaining assets and to provide for the orderly liquidation of claims against the Debtor’s
Bankruptcy Estate. The following is a description of the more significant matters to have come
before the Court subsequent to the Petition Date.

         i.        The Continued Employment of the Chief Restructuring Officer

        On September 13, 2019, the Debtor filed an Expedited First Omnibus Motion for Entry of
an Order Authorizing the Debtor to (I) Assume Executory Contract, (II) Reject One Unexpired
Lease of Nonresidential Real Property and Executory Contracts as of the Petition Date, (III)
Abandon Property of the Estate, and (IV) Granting Other Related Relief. The Court approved
the Debtor’s assumption of the Chief Restructuring Officer Engagement Letter Agreement,
which approved the continued employment of Mark Shapiro as the Chief Restructuring Officer
of the Debtor.

         ii.       The Debtor’s Schedules and Statement of Financial Affairs

        On September 13, 2019, the Debtor filed its Schedules and Statement of Financial
Affairs, detailing the Debtor’s current assets and liabilities as well as its financial performance
up to the Petition Date. Creditors should review the Schedules and Statement of Financial
Affairs in considering whether to vote for the Debtor’s Plan. True and correct copies of the
Schedules and Statement of Financial Affairs, as amended, are attached hereto as Exhibit “C”.
To the extent that any of the financial data contained within the Schedules or Statement of
Financial Affairs is subsequently amended, those amendments will be served on all Creditors.


                                                  8
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47     Page 9 of 35




        As of the Petition Date, the Debtor’s scheduled assets totaled $5,392,170.85 consisting of
the following:

                   1.     Cash: $484,496.85;

                   2.     Anticipated collectible accounts receivable: $4,849,674.00 consisting of
                          amounts related to both (a) the sale of property (b) and medical accounts
                          receivable; and

                   3.     Other assets: $58,000.00.

         The Debtor also identified the following assets:

                   1.     Avoidance Actions: $843,815.83 in potentially avoidable transfers made
                          in the 90-day period immediately prior to the Petition Date and
                          $1,451,527.70 in potentially avoidable transfers made to insiders in the 1-
                          year period immeidately prior to the Petition Date. However, the Debtor
                          has not conducted an investigation into the merit of or potential recoveries
                          that might be expected on such claims;

                   2.     Claims and Causes of Action Against Prior Management of the Debtor: an
                          investigation of potential claims and causes of action against the entities
                          that served as the management company of Pine Creek is ongoing at this
                          time. The Debtor believes there to be insurance coverage in place for
                          certain of the Debtor’s prior management for such claims. However, the
                          investiation remains ongoing and the value, if any, of such potential
                          claims and causes of action is currently unknown.

         iii.      Application to Employ Husch Blackwell LLP as Debtor’s Bankruptcy Counsel

       On September 16, 2019, the Debtor’s Application for an Order Authorizing the Retention
of Husch Blackwell LLP as Counsel for the Debtor was filed. Subsequently, the Bankruptcy
Court approved the Debtor’s application and authorized the retention of Husch Blackwell, LLP
as the Debtor’s bankruptcy counsel. As a professional retained under Section 327 of the
Bankruptcy Code, Husch Blackwell LLP will be entitled to seek interim and final compensation
from the Debtor’s Bankruptcy Estate upon a duly noticed application and after a hearing before
the Court.

         iv.       Post-Petition Operations and Revenue

        It is anticipated that the Debtor will generate revenue through the liquidation of its assets,
including, but not limited to, the collection of accounts receivable, sufficient to meet all of the
Debtor’s current expenses, as well as all proposed payments required under the Plan as of the
Effective Date. The Debtor’s income statement forecast is attached hereto as Exhibit “D”.

       Subsequent to the Petition Date, the Debtor has collected approximately $2,088,366.00 in
receivables related to the sale of property and $184,326.92 in medical accounts receivable. Thus,


                                                      9
DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19               Entered 11/15/19 17:34:47    Page 10 of 35




 as of October 29, 2019, the Debtor has outstanding accounts receivable with a book value of
 approximately $2,212,590.68.

         As part of its collection efforts, the Debtor has undertaken an investigation of the
 historical collections practices related to its medical accounts receivable. To date, the
 investigation has revealed significant deficiencies on the part of both the (a) vendor (National
 Billing Partners) utilized by Pine Creek’s former management company, Partners Surgical of
 Dallas, LLC (“Partners Surgical”) and (b) management company utilized by the Debtor
 immediately prior to retaining Partners Surgical. Due to concerns related to the integrity of the
 medial accounts receivables records, the Debtor has undertaken a complete audit of its more than
 seven thousand (7,000) records in order to determine both the validity and collectability of the
 receivables. While that review remains ongoing, the Debtor has found instances in which (i)
 claims related to the receivables were not timely filed and (ii) receivables remained on the books
 despite having been paid or determined to be uncollectable.

         Based upon the results of the audit to date, the Debtor believes (a) the book value of its
 medical accounts receivable, as listed in its bankruptcy schedules, to be overstated; (b) that
 future collections on the valid medical accounts receivable will be realized at a significant
 discount of book value, based upon the Debtor’s historical collections data; and (c) that it may
 have Claims or Causes of Action related to the collection of its medical accounts receivable,
 against National Billing Partners and the Debtor’s former management companies (the “AR
 Claims”). National Billing Partners (“NBP”) was retained in October 2018 to manage the
 Debtor’s accounts receivable. Prior to NBP’s retention, accounts receivable was managed
 internally by the Debtor under the direction of prior management.

          v.        The Establishment of the Bar Date for Filing Claims

        The Bar Date in the Bankruptcy Case is January 8, 2020, for non-governmental entities,
 and March 11, 2020, for governmental entities. Although the Debtor does not know yet what
 claims will be filed or ultimately allowed, the Debtor anticipates that the Creditors listed in its
 Schedules will file claims in the amounts set forth in the Schedules.

                IV.        PLAN OVERVIEW AND ANTICIPATED DISTRIBUTIONS

           The Plan contemplates the liquidation of all of the Debtor’s assets followed by the
 distribution of all resulting proceeds to the Debtor’s creditors. To effectuate the liquidation of
 assets and distribution of proceeds, the Plan provides for the creation of a Liquidating Trust
 (defined below). In addition to the liquidation of assets, the Liquidation Trust will also pursue
 all claims and Causes of Action owned by the Debtor and its Bankruptcy Estate. More
 specifically, the Liquidating Trust shall (i) continue any litigation commenced by the Debtor and
 (ii) litigate all Causes of Action, including Avoidance Actions, for the benefit of the Debtor’s
 creditors and shall make distributions to such creditors based upon the net settlement proceeds or
 net litigation proceeds, if any, resulting therefrom.




                                                   10
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47      Page 11 of 35




          The Plan provides for the following payments:

          1.        Allowed Administrative Claims: Full payment, in cash, on the Effective Date, or
                    as otherwise agreed;

          2.        Allowed Case Professionals Claims: Full payment, in cash, on the entry of orders
                    approving the final fee applications of such Case Professionals;

          3.        Allowed Priority Tax Claims: Full payment, in cash, on the Effective Date, or as
                    otherwise agreed;

          4.        Allowed Priority Non-Tax Claims: Full payment, in cash, as required by the
                    Bankruptcy Code;

          5.        Allowed Secured Property Tax Claims: Full payment, in cash, within thirty (30)
                    days after the Effective Date of the Plan, with applicable interest under state law
                    and Section 511 of the Bankruptcy Code;

          6.        Allowed Secured Claims: To the extent that a Secured Claim is finally allowed
                    and to the extent that a Secured Claim has not been previously paid in full, the
                    Debtor will pay the holder of an Allowed Secured Claim an amount equal to the
                    allowed amount of the Secured Claim, which will be equal to the value, as of the
                    Effective Date, of at least the value of such holder’s interest in the Debtor’s
                    interest in such property. To the extent that the Debtor sells, subject to Section
                    363(k) of the Bankruptcy Code, any property that is subject to the lien securing a
                    Secured Claim, free and clear of such lien, such lien will attach to the proceeds of
                    such sale;

          7.        Allowed General Unsecured Claims: General Unsecured Creditors not within a
                    previously described class will be paid on a pro-rata basis from the funds
                    generated from the proceeds from the liquidation and sale of the Debtor’s assets
                    and the proceeds of any litigation or asset administered by the Liquidating Trust
                    unitl paid in full, after the payment of the Allowed Claims identified above; and

          8.        Prepetition Equity Interests in Debtor: The Membership Interests of the Debtor
                    will be extinguished by operation of the Confirmation Order.

        Each Executory Contract and unexpired lease to which the Debtor is a party and that has
 not been previously assumed or rejected shall be deemed rejected, unless expressly assumed
 pursuant to the Plan.

                                        V.    PLAN SUMMARY

         As provided in Section 1123(a) of the Bankruptcy Code, Administrative Claims shall not
 be classified for purposes of voting on the Plan. The Allowed Claims against the Debtor are
 classified as set forth in this Article. A Claim is in a particular Class only to the extent that such
 Claim fits within the description of such Class, and is in such other and different Class or Classes
 to the extent that the remainder of such Claim fits within the description of such other Class or

                                                     11
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47      Page 12 of 35




 Classes. Any dispute with respect to classification of Claims or impairment shall be resolved by
 the Court upon motion of the holder of such Claim affected thereby, with notice to the Debtor.

         The Plan shall only provide Distributions to holders of Allowed Claims; except as
 expressly provided herein nothing within the Plan shall allow any Claim. The Allowed Claims
 are classified as follows:

          Class 1: ALLOWED PRIORITY TAX CLAIMS;
          Class 2: ALLOWED PRIORITY NON-TAX CLAIMS;
          Class 3: ALLOWED SECURED PROPERTY TAX CLAIMS;
          Class 4: ALLOWED SECURED CLAIMS;
          Class 5: ALLOWED GENERAL UNSECURED CLAIMS; and
          Class 6: EQUITY INTERESTS IN DEBTOR.

 Additionally:

          1.        Upon Confirmation, the Debtor’s Causes of Action shall vest in the Liquidating
                    Trust. The Liquidating Trust shall litigate (and continue any litigation
                    commenced by the Debtor) all Causes of Action, including Avoidance Actions,
                    for the benefit of holders of Allowed Claims. The Liquidating Trust shall make
                    distributions to holders of Allowed Claims based upon the settlement or final
                    judgment of any Causes of Action, including Avoidance Actions. The Trustee
                    will temporarily forego prosecution of Avoidance Actions to the extent that any
                    potential target of a possible Avoidance Action signs an agreement that tolls the
                    applicable statute of limitations pending the Trustee’s full performance under the
                    Plan;

          2.        Each Executory Contract and unexpired lease to which the Debtor is a party and
                    that has not been previously assumed or rejected shall be deemed rejected, unless
                    expressly assumed pursuant to the Plan. The Debtor reserves the right to identify
                    additional Executory Contracts and unexpired leases to be assumed pursuant to
                    the Plan. The final list of Assumed Agreements will be included with the Plan
                    Supplement that will be filed on or before ten (10) days prior to the Confirmation
                    Hearing;

          3.        All objections to Claims not allowed herein must be filed within ninety (90) days
                    following the Effective Date of the Plan, unless extended by the Bankruptcy
                    Court;

          4.        Claims in Classes 3 through 5 are impaired under the Plan, and therefore shall be
                    entitled to vote to accept or reject the Plan. If a controversy arises as to whether
                    any Claim or any Class of Claims is impaired under the Plan, the Court shall,
                    upon notice and a hearing, determine such controversy. Any impaired Class that
                    is not occupied by an Allowed Claim or a Claim temporarily allowed pursuant to


                                                     12
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47       Page 13 of 35




                    Rule 3018 as of the date of the Confirmation Hearing, shall be deemed deleted
                    from the Plan for purposes of voting on acceptance or rejection of the Plan and
                    determining whether the Plan has been accepted by such Class under Section
                    1129 of the Bankruptcy Code;

          5.        The Effective Date of the Plan will be the first business day after the expiration of
                    the twenty-first (21st) day after the entry of the Confirmation Order confirming the
                    Plan; provided, however, that the Confirmation Order is a Final Order; and

          6.        The distribution of the proceeds generated from the (1) liquidation of the Debtor’s
                    assets and (2) the prosecution of the Debtor’s and/or Estate’s Causes of Action is
                    anticipated to be governed by Section 726 of the Bankruptcy Code.

 A.       TREATMENT OF ALLOWED CLAIMS.

          i.        Administrative Claims

         Administrative Claims. Except to the extent that any entity entitled to payment of any
 Allowed Administrative Claim agrees to different treatment, each holder of an Allowed
 Administrative Claim (including allowed claims under Section 503(b)(9) of the Bankruptcy
 Code) shall receive from the Debtor either: (i) the amount of such Allowed Administrative Claim
 in one Cash payment on Effective Date or (ii) such other treatment as may be agreed upon in
 writing by the Debtor and the holder of the Allowed Administrative Claim. An Allowed
 Administrative Claim representing a liability incurred in the ordinary course of business of the
 Debtor shall be paid by the Debtor upon presentment or otherwise in accordance with the terms of the
 particular transaction and any agreements relating thereto.

         Administrative Claim Bar Date. The Plan constitutes a motion to fix and establish an
 administrative bar date (the “Administrative Claim Bar Date”) of thirty (30) days following the
 Effective Date. Upon entry of the Confirmation Order and the occurrence of the Effective Date,
 the Debtor shall provide notice of such Administrative Claim Bar Date to all entities on the
 Debtor’s creditor matrix and every Person that may assert an Administrative Claim against the
 Debtor, according to the Debtor’s books and records.

         Administrative Claim Objection Deadline. The Plan constitutes a motion to fix and
 establish a deadline to object to timely filed Administrative Claims, such deadline being thirty
 (30) days following the Administrative Claim Bar Date.

          Administrative Claim Reserve. On the Effective Date, the Trustee will fund the
 Administrative Claim Reserve in an amount sufficient to pay all Allowed Administrative Claims
 in full as shown on the Debtor’s books and records (other than those Administrative Claims to be
 paid in the ordinary course of business of the Trustee). The funds in the Administrative Claim
 Reserve shall be released and paid over to those holders of Allowed Administrative Claims. Any
 funds remaining in the Administrative Claim Reserve following payment of All Allowed
 Administrative Claims shall be released to the Trustee for further distribution in accordance with
 the Plan.



                                                     13
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19             Entered 11/15/19 17:34:47       Page 14 of 35




          ii.       Professionals Claims

        Professionals Claims. Any Professionals Claims approved by the Court, and not
 previously paid pursuant to any orders approving such payments, shall be paid in Cash in such
 amounts as are Allowed by Final Order of the Court: (i) within seven (7) days following the date
 such Professionals Claims become Allowed Administrative Claims or (ii) upon such other terms
 as may be mutually agreed upon between the holders of such Professionals Claims and the
 Trustee.

         Professionals Claims Bar Date. The Plan constitutes a motion to fix and establish a bar
 date for the filing of final applications of Professionals for the allowance of compensation for
 services rendered and reimbursement of expenses incurred through the Effective Date (the
 “Professionals Claims Bar Date”). All Professionals seeking compensation for unpaid services
 rendered or reimbursement of expenses incurred through and including the Effective Date shall
 file their respective Final Fee Applications no later than the Professionals Claims Bar Date,
 which shall be the thirtieth (30th) day following the Effective Date. Upon entry of the
 Confirmation Order and the occurrence of the Effective Date, the Debtor shall provide notice of
 such Professionals Bar Date to every Person that may assert a Claim for Professional Claims
 against the Debtor.

         Professionals Claims Objection Deadline. The Plan constitutes a motion to fix and
 establish a deadline to object to timely filed Professionals Claims, such deadline being thirty (30)
 days following the Professionals Claims Bar Date.

        Professionals Account. On the Effective Date, the Trustee will fund the Professionals
 Account in an amount sufficient to pay all Allowed Professionals Claims, as shown in the
 Debtor’s books and records, in full.

        United States Trustee Fees. All fees owing to the United States Trustee under 28
 U.S.C. § 1930 shall be paid by the Debtor or Trustee in Cash as such fees become due.

          iii.      Classified Claims

        Class 1: Allowed Priority Tax Claims. This Class shall consist of the Allowed Claims
 of unsecured priority tax creditors, and such Allowed Claims shall be paid as set forth below.
 The Debtor is unaware of the existence of any Claims in this Class.

                  Treatment. To the extent that such Claims exist, Allowed Priority Tax Claims
          will be paid with the proceeds of the liquidation of the Debtor’s assets. Proceeds will be
          distributed on the Effective Date pursuant to priorities in Section 726 of the Bankruptcy
          Code. To the extent Allowed Claims in Class 1 are not paid in full on the Effective Date
          and that proceeds from the liquidation of the Debtor’s remaining assets are received by
          the Liquidating Trust, such proceeds will be distributed to the holders of the Allowed
          Priority Tax Claims within thirty (30) days of receipt of such proceeds by the Liquidating
          Trust pursuant to the priorities established by Section 726 of the Bankruptcy Code, until
          such time as the Allowed Priority Tax Claims are paid in full.



                                                 14
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19               Entered 11/15/19 17:34:47        Page 15 of 35




                 Impairment and Voting. The Allowed Priority Tax Claims are not classified for
          purposes of voting and will not be entitled to vote on the Plan.

         Class 2: Allowed Priority Non-Tax Claims. This Class shall consist of Allowed
 Priority Non-Tax Claims arising under Section 507(a)(4), (5), or (7) of the Bankruptcy Code.
 The Debtor is unaware of the existence of any Claims in Class 2.

                  Treatment. To the extent that such Claims exist, each holder of an Allowed
          Priority Non-Tax Claim shall be paid with the proceeds of the sale of the Debtor’s assets.
          Proceeds will be distributed on the Effective Date pursuant to priorities in Section 726 of
          the Bankruptcy Code. To the extent Allowed Claims in Class 2 are not paid in full on the
          Effective Date and that proceeds from the liquidation of the Debtor’s remaining assets are
          received by the Liquidating Trust, such proceeds will be distributed to the holders of the
          Allowed Priority Non-Tax Claims within thirty (30) days of receipt of such proceeds by
          the Trustee pursuant to the established by Section 726 of the Bankruptcy Code, until such
          time as the Allowed Priority Non-Tax Claims are paid in full.

                  Impairment and Voting. The Allowed Priority Non-Tax Claims are not classified
          for purposes of voting and will not be entitled to vote on the Plan.

        Class 3: Allowed Secured Property Tax Claims. This Class shall consist of Allowed
 Secured Property Tax Claims owed to Dallas County. These claims are Secured pursuant to
 Chapter 32 of the Texas Tax Code.

                  Treatment. The Allowed Secured Property Tax Claim of Dallas County will be
          paid in full within thirty (30) days of the Effective Date of the Plan, together with interest
          accruing at the rate required by Section 511 of the Bankruptcy Code. The Debtor shall
          pay the Allowed Secured Property Tax Claims from the proceeds of the liquidation of the
          Debtor’s assets.

                 Impairment & Voting. Class 3 is impaired. Acceptance of the Plan from holders
          of Class 3 Claims will be solicited.

         Class 4: Allowed Secured Claims. This Class shall consist of Allowed Secured Claims
 of the Debtor. An allowed claim of a Creditor secured by a Lien on property in which the Estate
 has an interest, or that is subject to setoff under Section 553 of the Bankruptcy Code, is a
 Secured Claim to the extent of the value of such Creditor’s interest in the Estate’s interest in such
 property, or to the extent of the amount subject to setoff, as the case may be, and is an Unsecured
 Claim to the extent that the value of such Creditor’s interest or the amount so subject to setoff is
 less than the amount of such Allowed Claim. Allowed Secured Claims will be impaired under
 the Plan.

                  Treatment: To the extent that a Secured Claim is finally allowed and to the extent
          that a Secured Claim has not been previously paid in full, the Debtor will pay the holder
          of an Allowed Secured Claim an amount equal to the allowed amount of the Secured
          Claim, which will be equal to the value, as of the Effective Date, of at least the value of
          such holder’s interest in the Debtor’s interest in such property. To the extent that the
          Debtor sells, subject to Section 363(k) of the Bankruptcy Code, any property that is

                                                   15
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47        Page 16 of 35




          subject to the Lien securing a Secured Claim, free and clear of such Lien, such Lien will
          attach to the proceeds of such sale.

                 Impairment and Voting: Class 4 is impaired. Acceptance of the Plan from
          holders of Class 4 claims will be solicited.

         Class 5: Allowed General Unsecured Claims. This Class shall consist of all allowed
 prepetition claims that are not in Classes 1, 2, 3, 4, or 6.

                  Treatment: Allowed Claims in Class 5 will be paid on a Pro Rata basis from the
          funds generated from the proceeds from the liquidation of the Debtor’s assets and the
          prosecution of Causes of Action, after the payment in full of all Allowed Claims in
          Classes 1 through 4. After the Effective Date of the Plan, the Liquidating Trust will
          continue to (a) liquidate the assets of the Debtor and/or Estate and (b) pursue Causes of
          Action, including, but not limited to Avoidance Actions. Upon liquidation of such assets
          and the recoveries on Causes of Action, provided that there are adequate funds available,
          the Liquidating Trust will make a quarterly distribution to the holders of Allowed Claims
          in Class 5. The Liquidating Trust, may, in its sole discretion, make interim distributions
          to the holders of Allowed Claims in Class 5.

                 Impairment and Voting: Class 5 is impaired. Acceptance of the Plan from
          holders of Class 5 claims will be solicited.

         Class 6: Equity Interests in Debtor. This Class shall consist of all Membership
 Interests in the Debtor.

                 Treatment: The Membership Interests in Class 6 will be extinguished by
          operation of the Confirmation Order.

                 Impairment and Voting: Class 6 is impaired. Acceptance of the Plan from
          holders of Class 6 Claims will not be solicited.

 B.       PROVISIONS RELATING TO DISTRIBUTIONS TO CREDITORS.

          i.        Delivery of Distributions

          Any distribution to be made to a Creditor will be sent to that Creditor at:

                    a.     the address set forth on the proof of claim filed for such Creditor;

                    b.     the address set forth in any written notice of change of address delived to
                           the Trustee after the date of any related Proof of Claim;

                    c.     if no proof of claim is filed, the address set forth on the Debtor’s
                           Schedules; or

                    d.     the address reflected in the Register as of the applicable Record Date.



                                                     16
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47     Page 17 of 35




          ii.       Undeliverable and/or Unclaimed Distributions

           Any distribution to be made to a Creditor will be sent to that Creditor at the address set
 forth on the proof of claim filed for such Creditor, or if no proof of claim is filed, at the address
 set forth on the Debtor’s Schedules. In the event that a distribution is returned as undeliverable, or
 a distribution is returned on account of there being no payment due to the affected Creditor, the
 Trustee shall hold such distribution for the affected Creditor for a period of sixty (60) days
 following the Distribution Date of that distribution for the benefit of the Creditor. If the
 affected Creditor does not make a demand, in writing, for such unclaimed distribution within
 the sixty-day period, the Creditor shall forfeit all entitlement to the distribution, and the
 distribution shall revert to the Trustee for distribution to the other remaining Creditors.

         All uncashed Distributions shall be handled as set forth below, unless provided otherwise
 by applicable law. Checks issued by the Debtor or Trustee in respect of any Allowed Claim shall
 be null and void if not negotiated within ninety (90) days after the date of issuance thereof. The
 holder of the Allowed Claim to whom such check originally was issued shall make a request for
 re-issuance of any check to the Trustee. Any claim with respect of such a voided check shall be
 made on or before thirty (30) days after the expiration of the ninety (90) day period following the
 date of issuance of such check; provided, however, checks issued for the Final Distribution that
 become null and void in accordance with the provisions contained herein shall not be re-issued
 and the holders of such Claims shall waive any right to the re-issuance of such checks. After
 such date, all funds held on account of such voided check shall be remitted to the Trustee; the
 holder of any such Claim shall not be entitled to any other or further Distribution under the Plan
 on account of such Claim and such Claim shall be deemed disallowed for purposes of any such
 Distribution.

 C.       OBJECTIONS TO PROOFS OF CLAIM.

         Except as otherwise provided in the Plan in connection with Administrative Claims and
 Professionals Claims, objections to Claims filed prior to the Bar Date must be filed with the
 Court and served in accordance with the Bankruptcy Rules by the later of (i) ninety (90) days
 following the Effective Date or (ii) thirty (30) days following the date such proof of Claim was
 timely filed; otherwise, such Claims shall be deemed Allowed in accordance with Section 502 of
 the Bankruptcy Code, unless an extension of such time period is sought by the Trustee.

 D.       THE CREATION OF THE LIQUIDATING TRUST.

        The Plan contemplates the continued liquidation of the Debtor’s assets and the prosecution
 of Causes of Actions belonging to the Debtor and/or Bankruptcy Estate. The proceeds realized
 from the liquidation of the Debtor’s assets and the prosecution of such litigation will be distributed
 pursuant to the terms of the Plan.

          i.        The Appointment of the Trustee

        Upon Confirmation and by operation of the confirmed Plan, the Pine Creek Medical
 Center, LLC Plan Trust (the “Liquidating Trust”) will be created and Kevin D. McCullough of

                                                     17
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19              Entered 11/15/19 17:34:47      Page 18 of 35




 Rochelle McCullough will become a post-confirmation trustee (the “Trustee”) over the Liquidating
 Trust. A true and correct copy of the Pine Creek Medical Center, LLC Liquidating Trust
 Agreement and Declaration of Trust (the “Liquidating Trust Agreement”) is attached hereto as
 Exhibit “E”.

         The Trustee, serving as a post-confirmation trustee, will have all of the powers and duties
 set out in Section 1106 of the Bankruptcy Code and will be fully authorized to operate the
 Liquidating Trust to the same extent and capacity as the Debtor is currently operating its affairs
 pursuant to Section 1108 of the Bankruptcy Code. The Trustee, as post-confirmation trustee, will
 be specifically authorized to execute and all documents and enter into all transactions necessary to
 effectuate the provisions of the confirmed Plan. The Trustee will be compensated pursuant to
 Section 326 of the Bankruptcy Code, unless other terms are approved by the Bankruptcy Court at
 the Confirmation Hearing and as set forth in the Confirmation Order. Until such time as the
 Debtor’s Bankruptcy Case is dismissed or closed, the Trustee will continue to have the managerial
 authority necessary to implement the terms of the Plan and any orders of the Court.

          ii.       The Creation of the Creditor Oversight Committee

        The Liquidation Trust Agreement contemplates the establishment of a committee made
 up of certain Creditors holding Allowed Unsecured Claims (the “Creditor Oversight
 Committee”). The Creditor Oversight Committee shall be responsible for overseeing the
 Trustee’s administration of the assets of the Liquidation Trust in compliance with the Plan,
 Confirmation Order, and Liquidation Trust Agreement and for the wind down of the Estate,
 closing of the Bankrutpcy Case, and the dissolution of the Debtor entity. The initial members of
 the Creditor Oversight Committee will be appointed pursuant to the Plan and Confirmation
 Order.

 E.       PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS & EXECUTORY CONTRACTS AND
          LEASES.

          i.        Distributions on Allowed Claims Only

         No distributions will be made to any holder of a Claim unless and until the Claim
 becomes an Allowed Claim. If a Claim is not an Allowed Claim as of the Effective Date,
 distributions on account of that Claim will commence only when the Claim becomes an
 Allowed Claim. If a Disputed Claim becomes an Allowed Claim, the Trustee will make a
 distribution in accordance with the terms of the Plan applicable to Claims of the Class in which
 that Claim is placed.

          ii.       The Establishment of the Disputed Claims Reserve

         On the occasion of each payment required under the Plan, the Trustee, shall deposit Cash
 in a segregated, interest bearing account in such amount necessary to pay all Disputed Claims in
 accordance with the terms of the Plan if such Claims were to become Allowed Claims. This
 account shall be called the Disputed Claim Reserve. The Trustee shall hold the Disputed Claim
 Reserve in trust for the benefit of the holders of Allowed Claims whose Distributions are
 unclaimed and the holders of Disputed Claims pending determination of their entitlement thereto

                                                  18
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                Entered 11/15/19 17:34:47         Page 19 of 35




 under the terms of the Plan. When a Disputed Claim becomes an Allowed Claim, the Trustee
 shall release and deliver the Distributions reserved for such Allowed Claims (net of distribution
 costs) from the Disputed Claim Reserve. To the extent of any funds exist in the Disputed Claim
 Reserve after resolution of all Disputed Claims and distribution to all Allowed Claims, such
 funds shall be released to the Trustee for distribution to the other remaining Creditors.

          iii.      The Assumption or Rejection of Executory Contracts and Leases

         All Executory Contracts or unexpired leases that have not been previously assumed or
 rejected by the Debtor shall be deemed rejected by the Debtor purusant to Sections 365(a) and
 1123 of the Bankruptcy Code. Entry of the Confirmation Order shall constitute approval of such
 rejection of these Executory Contracts or unexpired leases.

          iv.       Claims Relating to the Rejection of Executory Contracts and Leases

         If the rejection of an Executory Contract or unexpired lease gives rise to a Claim by the
 other party or parties to such contract or lease, such Claim, to the extent that it is timely Filed and is
 an Allowed Claim, shall be classified in Class 5 as a General Unsecured Claim; provided, however,
 that the Unsecured Claim arising from rejection shall be forever barred and shall not be
 enforceable against the Debtor, Trustee, their successors or properties, unless a proof of Claim
 is Filed and served on the Debtor and Trustee within thirty (30) days after the Effective Date.

 F.       DISTRIBUTIONS UPON THE ALLOWANCE OR DISALLOWANCE OF DISPUTED CLAIMS.

         No distributions will be made to any holder of a Claim unless and until the Claim
 becomes an Allowed Claim. If a Claim is not an Allowed Claim as of the Effective Date,
 distributions on account of that Claim will commence only when the Claim becomes an
 Allowed Claim. If a Disputed Claim becomes an Allowed Claim, the Trustee will make a
 distribution in accordance with the terms of the Plan applicable to Claims of the Class in which
 that Claim is placed.

 G.       EFFECT OF CONFIRMATION.

          i.        The Confirmation Order

         The Bankruptcy Court shall not enter a Confirmation Order unless and until the
 Confirmation Order shall be reasonably acceptable in form and substance to the Debtor. Until
 the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Debtor, as well as the
 Debtor’s assets and properties. Thereafter, the Bankruptcy Court shall continue to maintain
 jurisdiction including, but not limited to:

          1.        To determine any and all objections and proceedings involving the allowance,
                    estimation, classification, and subordination of a Claim, including any
                    counterclaim;

          2.        To determine any and all applications for allowance of compensation and
                    reimbursement of expenses and any other fees and expenses authorized to be paid
                    or reimbursed under the Bankruptcy Code or the Plan;

                                                    19
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                Entered 11/15/19 17:34:47      Page 20 of 35




          3.        To determine any applications pending on the Effective Date for the rejection or
                    assumption of Executory Contracts or unexpired leases or for the assumption and
                    assignment, as the case may be, of Executory Contracts or unexpired leases to
                    which the Debtor is a party or with respect to which the Debtor may be liable, and
                    to hear and determine, and if need be to liquidate, any and all Claims arising
                    therefrom;

          4.        To determine any and all applications, adversary proceedings, and contested or
                    litigated matters that may be pending on the Effective Date;

          5.        To consider any modifications of the Plan, remedy any defect or omission, or
                    reconcile any inconsistency in any order of the Court, including the Confirmation
                    Order, to the extent authorized by the Bankruptcy Code;

          6.        To determine all controversies, suits, disputes, and proceedings that may arise in
                    connection with the interpretation, enforcement, consummation, or performance
                    of the Plan or any Person’s obligations thereunder;

          7.        To determine all controversies, suits, disputes, and proceedings that may arise in
                    connection with the Plan;

          8.        To hear and determine any Claim belonging to the Debtor, and to consider and act
                    on the compromise and settlement of any other Claim against, or cause of action
                    asserted by, the Debtor;

          9.        To recover all assets of the Debtor and property of the Debtor’s Estate, wherever
                    located;

          10.       To hear and determine matters concerning state, local, and federal taxes in
                    accordance with Sections 346, 505, and 1146 of the Bankruptcy Code (including
                    any requests for expedited determinations under section 505(b) of the Bankruptcy
                    Code filed, or to be filed, with respect to tax returns for any and all taxable
                    periods ending after the Petition Date through, and including, the date that any
                    final distribution is made);

          11.       To enter a Final Decree closing the Case;

          12.       To issue orders in aid of execution of the Plan to the extent authorized by Section
                    1142 of the Bankruptcy Code; and

          13.       To determine such other matters as may be set forth in the Confirmation Order or
                    which may arise in connection with the Plan or the Confirmation Order.




                                                    20
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19               Entered 11/15/19 17:34:47       Page 21 of 35




          ii.       Discharge

         In that the Plan provides for the liquidation of all or substantially all of the assets of the
 Debtor and/or Bankrutpcy Estate, the Debtor will not receive a discharge under Section 1141 of
 the Bankruptcy Code. However, all prepetition contractual relationships between the Debtor and
 its Creditors will be subject to the terms and conditions of the Plan, with any and all litigation,
 pending against the Debtor as of Effective Date, deemed resolved and restructured by the
 provisions of the Plan, and all such pending litigtion shall be dismissed with prejudice
 immediately after the Effective Date.

          iii.      Binding Effect

         Except as otherwise provided in Section 1141(d)(3) of the Bankruptcy Code, on and after
 the Effective Date, the provisions of the Plan shall bind any holder of a Claim against the Debtor
 and its respective successors and assigns, whether or not the Claim of such holder is impaired
 under the Plan and whether or not such holder has accepted the Plan.

          iv.       Retention of Claims and Causes of Action

 THE FOLLOWING DISCUSSION IS NOT INTENDED TO BE EXHAUSTIVE AND
 SHALL NOT LIMIT OR MODIFY ANY CLAIMS OR CAUSES OF ACTION OF
 THE BANKRUPTCY ESTATE, INCLUDING AVOIDANCE ACTIONS. ALL CLAIMS
 OF THE BANKRUPTCY ESTATE ARE BEING PRESERVED AND TRANSFERRED
 TO THE LIQUIDATING TRUSTEE AND TRUSTEE UNDER THE PLAN.
 ADDITIONALLY, THE PLAN DOES NOT AND IS NOT INTENDED TO RELEASE
 ANY CAUSES OF ACTION.

         Any and all Causes of Action which the Debtor or Estate may have, including, but not
 limited to Avoidance Actions and the AR Claims, which may be enforceable under any statute,
 shall be preserved and shall constitute Property of the Estate to be conveyed to the Trust in
 accordance with the Plan. After the Effective Date, the Trustee, in its sole discretion, shall
 evaluate the potential Causes of Action including, but not limited to, Avoidance Actions and
 determine whether to pursue any such Causes of Action for the benefit of the holders of Allowed
 Claims.

         The Trustee may prosecute, compromise, or otherwise resolve any and all Causes of
 Action, including Avoidance Actions and AR Claims, that the Trustee determines should be
 pursued. The Trustee shall retain counsel on an appropriate basis to prosecute any Causes of
 Action, including Avoidance Actions and AR Claims. The Bankruptcy Court shall retain
 jurisdiction to adjudicate any and all Causes of Action including Avoidance Actions and approve
 any settlement thereof. The Net Proceeds of the Causes of Action, including the Avoidance
 Actions, shall be distributed, first, in payment of the litigation fees and expenses of the Trustee,
 and, second, for distribution to the holders of Allowed Claims pursuant to the Plan.

        The Debtor’s Statement of Financial Affairs identifies the parties who received payments
 and transfers from the Debtor, which payments and transfers may be avoidable under the
 Bankruptcy Code. In particular, the Statement of Financial Affairs identifies those parties that

                                                   21
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                Entered 11/15/19 17:34:47      Page 22 of 35




 received transfers from the Debtor during the ninety (90) days preceding the Petition Date, which
 transfers may be avoidable under Chapter 5 of the Bankruptcy Code. The Debtor may have
 Causes of Action, including Avoidance Actions, against those entities listed in the Statement of
 Financial Affairs. The Trustee may prosecute, compromise, or otherwise resolve any and all
 Causes of Action, including Avoidance Actions, against the above-listed creditors.

 ADDITIONALLY, YOU MAY BE SUED IF:

          1.        You were or are a creditor and you received a payment on a prior debt within
                    ninety (90) days before the Petition Date;

          2.        You were an insider of the Debtor and you received a payment on a prior debt
                    within one (1) year before the Petition Date;

          3.        You received any payments or property from the Debtor for goods or services
                    you did not deliver or provide before the Petition Date;

          4.        You received any payments of property from the Debtor without providing
                    reasonably equivalent value;

          5.        You received pre-payments, advances, or deposits from the Debtor which you did
                    not earn;

          6.        You were involved in pending litigation with the Debtor at the time of the
                    Petition Date or have been sued thereafter;

          7.        You owe the Debtor any money under a contract or as a result of your breach of
                    contract with the Debtor;

          8.        Potential claims against you or any of your affiliates are described or referred to
                    in this Disclosure Statement;

          9.        The Debtor has any claims against you under state or federal law, whether in
                    contract or in tort, whether known or unknown;

          10.       You were an officer, director, manager, or controlling person or entity of the
                    Debtor at any time;

          11.       You contracted with the Debtor for goods or services in an illegal or unlawful
                    contract, including unlawful medical director agreements; or

          12.       You were a prepetition professional of the Debtor contracted to provide legal,
                    financial, accounting, or regulatory advice to the Debtor.

          13.       You are National Billing Partners, the prior billing company of the Debtor.

          14.       You are CMR, the prior management company of the Debtor.

                                                    22
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                  Entered 11/15/19 17:34:47   Page 23 of 35




          15.       You are Partners Surgical of Dallas, LLC.

        After the Effective Date, the Trustee shall prosecute, compromise, or otherwise resolve
 any and all Causes of Action, including Avoidance Actions, that the Trustee determines should
 be pursued. The Trustee shall retain counsel on an appropriate basis to prosecute any Causes of
 Action, including the Avoidance Actions. The Bankruptcy Court shall retain jurisdiction to
 adjudicate any and all Causes of Action including Avoidance Actions and approve any
 settlement thereof. The net proceeds of the Causes of Action, including Avoidance Actions,
 shall be distributed, first, in payment of the litigation fees and expenses of the Trustee, and,
 second, for distribution to the holders of unpaid Allowed Claims pursuant to the terms of the
 Plan.

        Additionally, in accordance with Section 1123(b)(3) of the Bankruptcy Code and under
 the Plan, the Trustee and the Liquidating Trust will be vested with the right to object to proofs of
 Claim. The Liquidating Trust shall have the right and power to object to proofs of Claim or
 Claims including those deemed allowed under Section 1111(a) of the Bankruptcy Code on any
 ground, including those set forth in Section 502 of the Bankruptcy Code. THE RIGHT TO
 OBJECT TO ANY CREDITOR’S CLAIM IS RESERVED IN FAVOR OF THE
 LIQUIDATING TRUST REGARDLESS OF WHETHER THE CREDITOR HAS VOTED
 IN FAVOR OF OR AGAINST THE PLAN.

          v.        Continuing Investigation

         The Debtor’s schedules of assets and liabilities and statement of financial affairs identify
 creditors whose Claims are disputed and, as discussed above, identify potential Avoidance
 Actions and claims against the Debtor’s former management companies. The investigation of
 potential objections to Claims, Avoidance Actions, AR Claims, and other Causes of Action has
 not been completed. On the Effective Date, the results of the Debtor’s investigations will be
 transferred to the Trustee.

      THE PLAN DOES NOT AND IS NOT INTENDED TO RELEASE ANY SUCH
 RIGHTS AND CAUSES OF ACTION ARE SPECIFICALLY RESERVED IN FAVOR OF
 THE LIQUIDATING TRUST. FURTHER, NOTHING HEREIN IS INTENDED TO
 PREVENT THE CONTINUED LITIGATION OF CLAIMS.

          vi.       Prosecution of Causes of Action

         After the Effective Date, the Trustee, in its sole discretion, shall evaluate the potential
 Causes of Action, including Avoidance Actions, AR Claims, and potential claims against the
 Debtor’s former management companies and insiders, and determine whether to pursue any such
 Causes of Action for the benefit of the holders of Allowed Claims. As discussed above, the
 Debtor’s Statement of Financial Affairs identifies the (a) parties who received payments and
 transfers from the Debtor within ninety (90) days of the Petition Date and (b) insiders that
 received payments from the Debtor within one (1) year of the Petition Date. Additionally, the
 Liquidating Trust will continue to litigate, compromise, or otherwise resolve any Causes of
 Action, including Avoidance Actions, Commenced by the Debtor prior to the Effective Date.


                                                      23
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19             Entered 11/15/19 17:34:47     Page 24 of 35




          vii.      Effective Date of the Plan

         The Effective Date shall be the twenty-first (21st) day after the entry of an order
 confirming the Plan; provided, however, that the Confirmation Order is a Final Order; and
 further provided, however, that the conditions precedent set forth in the Plan have been duly
 satisfied. The Debtor will serve notice of the Effective Date to all creditors and parties-in-
 interest.

 H.       SUMMARY OF OTHER PROVISIONS OF THE PLAN.

          i.        Classes and Subclasses

        Any impaired Class that is not occupied as of the date of the Confirmation Hearing by an
 Allowed Claim or a Claim temporarily allowed pursuant to Rule 3018 shall be deemed deleted
 from the Plan for purposes of voting on acceptance or rejection of the Plan and determining
 whether the Plan has been accepted by such class pursuant to Section 1129 of the Bankruptcy
 Code.

          ii.       Modification of the Plan

        Modifications of the Plan may be proposed in writing by the Debtor at any time before
 Confirmation, provided that the Plan, as modified, meets the requirements of Sections 1122 and
 1123 of the Bankruptcy Code, and the Debtor shall have complied with Section 1125 of the
 Bankruptcy Code. The Plan may be modified at any time after Confirmation and before its
 substantial Consummation, provided that the Plan, as modified, meets the requirements of
 Sections 1122 and 1123 of the Bankruptcy Code, and the Court after notice and hearing,
 confirms the Plan, as modified, under Section 1129 of the Bankruptcy Code, and the
 circumstances warrant such modification.

        At any time after the Confirmation Date, the Trustee, without the approval of the Court,
 may modify the Plan to remedy any defect or omission, or reconcile any such inconsistencies in
 the Plan or in the Confirmation Order, as such matters may be necessary to carry out the
 purposes, intent, and effect of the Plan, provided that such modification does not materially or
 adversely affect the interest of Creditors.

          iii.      Deemed Acceptance to Modifications

        A holder of a Claim that has accepted or rejected the Plan shall be deemed to have
 accepted or rejected, as the case may be, such Plan as modified, unless, within the time fixed by
 the Bankruptcy Court, such holder changes its previous acceptance or rejection.

          iv.       Revocation of Plan

        The Debtor reserves the right to revoke and withdraw the Plan before the entry of the
 Confirmation Order. If the Debtor revokes or withdraws the Plan, or if confirmation of the Plan
 does not occur, then the Plan shall be deemed null and void and nothing contained herein shall be
 deemed to constitute a waiver or release of any Claims by or against the Debtor or any other


                                                 24
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                Entered 11/15/19 17:34:47      Page 25 of 35




 Person or to prejudice in any manner the rights of the Debtor or any Person in any further
 proceedings involving the Debtor.

          v.        Exemption from Transfer Taxes

         Pursuant to Section 1146(c) of the Bankruptcy Code, the assignment or surrender of any
 lease or sublease, or the delivery of any deed or other instrument of transfer under, in furtherance
 of, or in connection with the Plan, including any deeds, bills of sale, or assignments executed in
 connection with any disposition of assets contemplated by the Plan shall not be subject to any
 stamp, real estate transfer, mortgage recording, or other similar tax.

          vi.       Payment of Statutory Fees

        All fees payable pursuant to Chapter 123 of title 28 of the United States Code, as
 determined by the Bankruptcy Court on the Confirmation Date, shall be paid on the Effective
 Date. Any statutory fees accruing after the Confirmation Date shall be paid when due.

          vii.      Conditions Precedent to the Effectiveness of the Plan

        The effectiveness of the Plan is subject, in addition to the requirements provided in
 Section 1129 of the Bankruptcy Code, to satisfaction of the following conditions precedent:

          a.        All actions, documents, and agreements necessary to implement the Plan shall
                    have been effected or executed;

          b.        The Debtor shall have received all authorizations, consents, regulatory approvals,
                    rulings, letters, no-action letters, opinions, or documents that are determined by
                    the Trustee to be necessary to implement the Plan; and

          c.        Entry of a Confirmation Order that is a Final Order in form and substance
                    acceptable to the Trustee.

          viii.     Material Default Provisions

        A failure to make a payment to the holder of an Allowed Claim timely, pursuant to the
 terms of the Plan, shall be an “Event of Default.” Following an Event of Default, each holder of
 an Allowed Claim shall have the right to enforce their rights under the Plan by sending a written
 “Notice of Default” to the Trustee at the following addresses:




                                                    25
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19             Entered 11/15/19 17:34:47       Page 26 of 35




          To the Trustee:

          Kevin D. McCullough, Trustee
          Rochelle McCullough, LLP
          Republic Tower
          325 N. Saint Paul Street, Suite 4500
          Dallas, Texas 75201
          Telephone: (214) 953-0182
          Toll Free: (866) 430-0182
          Fax: (214) 953-0185
          kdm@romclawyers.com

          with a copy to:

          Buffey E. Klein
          HUSCH BLACKWELL LLP
          1900 N. Pearl Street, Suite 1800
          Dallas, Texas 75201
          Office: 214.999.6152
          Fax: 214.999.6170
          Email: buffey.klein@huschblackwell.com

         Subject to the applicable provisions of the Plan, if the Event of Default is not cured
 within fourteen (14) days after service of a written Notice of Default, then a “Material Default”
 shall have occurred and the holder of an Allowed Claim having provided such Notice of Default
 may: (i) enforce the entire amount of its claim and (ii) seek such relief as may be appropriate in
 any court of competent jurisdiction.

                                VI.    TAX CONSIDERATIONS

       Because the tax consequences of the Plan may vary based on individual circumstances,
 each holder of an Allowed Claim is urged to consult with its own tax advisor as to the
 consequences of the Plan to it under federal and applicable state, local, and foreign tax laws.

                  VII. ACCEPTANCE AND CONFIRMATION OF THE PLAN

 A.       VOTING REQUIREMENTS FOR CONFIRMATON

         The Bankruptcy Code provides that any class of creditors or stockholders whose rights
 are “impaired” (in general terms, not fully honored) under a proposed plan has the right to vote,
 as a class, to accept or reject the plan. A class of creditors accepts a plan if more than one-half
 (1/2) of the ballots that are timely received from members of the class, representing at least two-
 thirds (2/3) of the dollar amount of claims for such ballots that are timely received, are cast in
 favor of the plan. If a plan impairs any class of claims, then at least one class of impaired claims
 must vote to accept the plan in order for it to be confirmed.




                                                 26
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                           Entered 11/15/19 17:34:47   Page 27 of 35




 B.         VOTING PROCEDURES.

            i.       Submission of Ballots

         Each Creditor whose Class of Claim is impaired will receive, with this Disclosure
 Statement, a form of ballot entitled “BALLOT FOR ACCEPTING OR REJECTING
 DEBTOR’S PLAN” to be used in voting whether to accept or reject the Plan. A pre-addressed
 envelope for returning the ballot is enclosed for your convenience. Holders of unimpaired
 Claims and Claims that are not required to be classified are NOT entitled to vote under the
 Bankruptcy Code and votes by holders of such unimpaired and unclassified Claims are not being
 solicited.

         Each holder of an Impaired Claim should first review this Disclosure Statement and the
 Plan and then complete the ballot. Each such holder of an Impaired Claim shall be entitled to
 cast one (1) ballot for accepting or rejecting the Plan. All votes to accept or reject the Plan must
 be cast by using the ballot provided, or a copy of such ballot. The ballot must be signed by the
 Creditor, or an officer, partner, or authorized agent of the Creditor. If a ballot is signed by a
 trustee, executor, administrator, guardian, attorney-in-fact, corporate officer, or other acting in a
 fiduciary or representative capacity, such Person should indicate such capacity when signing and
 submit proper evidence satisfactory to the Debtor of his authority to so act when the ballot is
 returned.

        Completed and signed ballots must be returned to the Debtor’s attorney via electronic
 transmission or United States first-class mail to the following address:

            Husch Blackwell LLP
            c/o Penny Keller
            111 Congress Ave., Ste. 1400
            Austin, Texas 78701
            Phone (512) 472-5456
            Fax (512) 479-1101
            penny.keller@huschblackwell.com

        Ballots should be returned as soon as possible, and in any event must be returned so that
 they are actually received by 5:00 p.m., central time, on ____________ ____, 2019.6 Ballots
 received thereafter, or ballots not conforming to the requirements set forth above, may not be
 accepted and counted.

         Except as provided below, unless the ballot being furnished is timely submitted on or
 prior to the voting deadline together with any other documents required by such ballot, the
 Debtor may, in its discretion, reject such ballot as invalid and therefore decline to count it in
 connection with seeking Confirmation of the Plan by the Bankruptcy Court. The Debtor will
 notify the Bankruptcy Court of any untimely ballots.



 6
     Date to be inserted after disclosure statement hearing.

                                                               27
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                 Entered 11/15/19 17:34:47   Page 28 of 35




         Any vote cast to accept or reject the Plan with respect to any Claim to which an objection
 has been filed will not be counted for purposes of determining whether the Plan has been
 accepted or rejected, unless the Bankruptcy Court orders otherwise. A Creditor’s vote may be
 disregarded if the Bankruptcy Court determines, after notice and a hearing, that the Creditor’s
 acceptance or rejection of the Plan was not in good faith or was not solicited or procured in good
 faith or in accordance with the provisions of the Bankruptcy Code.

          ii.       Claim Amounts on Ballots

         On each ballot there is a space in which each Creditor may write the amount of such
 Creditor’s Claim. If the Claim amount submitted differs from the amount of the Claim as
 allowed by Final Order of the Bankruptcy Court or as shown in the Debtor’s Schedules, then the
 dollar amount of such Claim, for voting and Distribution purposes, shall be determined first, by
 reference to the Final Order allowing such Claim, or if no such order has been entered, then by
 the lesser of (i) the amount specified in the proof of Claim, and (ii) the amount of such Claim set
 forth in the Debtor’s schedules; provided, however, that if the Claim is not listed on the Debtor’s
 schedules, such Claim shall be deemed to be listed on the schedules in the amount of the proof of
 Claim solely for voting purposes unless otherwise objected to by the Debtor. THE AMOUNT
 OF THE CLAIM SPECIFIED ON THE BALLOT WILL NOT SUPERSEDE THE ALLOWED
 AMOUNT OF A CLAIM FOR VOTING PURPOSES AS DETERMINED IN ACCORDANCE
 WITH THE PRECEDING SENTENCE. THE DEBTOR RESERVES ALL RIGHTS TO
 OBJECT TO ANY CLAIM OR TO THE VOTING OF ANY CLAIM.

          iii.      Incomplete Ballots

         Any ballot received which does not indicate either an acceptance or rejection of the Plan
 shall be deemed to constitute an invalid ballot. The Debtor will notify the Bankruptcy Court of
 any such ballots.

          iv.       Waiver of Defects, Irregularities, etc.

         All questions as to the validity, form, eligibility (including time of receipt), acceptances
 and revocations or withdrawal of ballots will be determined by the Bankruptcy Court. The
 Debtor reserves the right to: (i) contest the validity of any revocation or withdrawal of any vote
 on the Plan, (ii) reject any and all ballots not in proper form, and (iii) waive any defects or
 irregularities or conditions of delivery as to any particular ballot. The interpretation of the
 applicable requirements (including those with respect to the ballot and the instructions thereto)
 by the Bankruptcy Court will be final and binding on all parties. Unless waived, any defects or
 irregularities in connection with the deliveries of ballots must be cured within such time as the
 Court determines.

 C.       CONFIRMATION OF THE PLAN.

          i.        The Confirmation Hearing

        The Court must hold a Confirmation Hearing before deciding whether to confirm the
 Plan. The Plan will not be valid until the Court has entered a Final Order confirming the Plan.


                                                     28
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                            Entered 11/15/19 17:34:47   Page 29 of 35




 Once confirmed and to the extent the other conditions under the Plan are met, the Plan will
 become effective on the Effective Date.

         The Confirmation Hearing for the Bankrutpcy Court to consider Confirmation of the Plan
 and any objections thereto, will be held on _________ ______, 2019 at _______ in Dallas, Texas
 in Judge Hale’s Courtroom, 1100 Commerce Street, 14th Floor, Courtroom No. 3, Dallas, Texas,
 75242. Any Creditor, or other party-in-interest desiring to object to Confirmation of the Plan
 must file a written objection with the Bankruptcy Court, and serve a copy of the objection on the
 Debtor and the Office of the United States Trustee, so as to be received no later than _________
 ___, 20197.

         In order to preserve an objection, anyone filing an objection to Confirmation must also
 attend the Confirmation Hearing, either in person or through counsel. The Confirmation Hearing
 may be adjourned from time to time by the Court without further notice except for an
 announcement made at the Confirmation Hearing or any adjournment of that hearing. UNLESS
 AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY
 NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

            ii.      Requirements for Confirmation of the Plan

          At the Confirmation Hearing, the Court will determine whether the Plan satisfies the
 requirements for Confirmation listed in Section 1129 of the Bankruptcy Code. One of the
 requirements for Confirmation is that the Plan must be accepted by at least one of the Classes
 and by at least two-thirds (2/3) in amount and a majority in number of such Allowed Claims
 whose holders actually cast ballots for acceptance or rejection of the Plan. If the Court
 determines that all Confirmation requirements are satisfied, it will enter an order confirming the
 Plan. The Debtor shall utilize the provisions of Section 1129(b) of the Bankruptcy Code to
 satisfy the requirements for Confirmation of the Plan over the potential rejection by any Class.

            VIII. ALTERNATIVES TO THE DEBTOR’S PLAN OF LIQUIDATION

        If the Plan is not confirmed, the alternatives include: (i) the preparation and presentation
 of an alternative plan of liquidation; (ii) a sale of all or substantially all of Debtor’s Assets
 pursuant to Section 363 of the Bankruptcy Code; or (iii) the liquidation of the Debtor under
 Chapter 7 of the Bankruptcy Code.

        The Debtor believes that failure to confirm the Plan will inevitably result in additional
 administrative expenses being incurred, thus reducing and delaying Distributions to Creditors.
 The Debtor believes that the Plan, as described herein, fairly adjusts the rights of various Classes
 of Creditors consistent with the distribution scheme embodied in the Bankruptcy Code and
 enables Creditors to realize the most, given the circumstances.

 A.         ALTERNATIVE PLANS OF LIQUIDATION.

            Currently, there are no alternative plans of liquidation under consideration.


 7
     Dates to be inserted after disclosure statement hearing.

                                                                29
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19                Entered 11/15/19 17:34:47     Page 30 of 35




 B.       SECTION 363 SALE.

         One alternative, if a plan of liquidation cannot be confirmed, is that the Debtor will
 accept offers for the sale of all or substantially all of the Debtor’s Assets and sell such Assets
 pursuant to a Section 363 of the Bankruptcy Code. The Debtor will make all reasonable efforts
 to effectively market and sell its assets through such process, if necessary.

 C.       LIQUIDATION UNDER CHAPTER 7.

        One of the requirements to confirm a Chapter 11 plan is that creditors receive at least as
 much as they would under a Chapter 7 liquidation. In a Chapter 7 liquidation, a chapter 7 trustee
 would be appointed to liquidate the Debtor’s property and pay the Allowed Claims of Creditors.
 Property subject to Liens would either be sold for enough to pay the Liens or foreclosed upon by
 the applicable Secured Creditor. Once the property was liquidated and subject to prior orders of
 the court, the Allowed Claims would be paid in the following order:

          1.        The Chapter 7 trustee’s fees and expenses;

          2.        Allowed expenses incurred during the pendency of the Chapter 11 case, including
                    Administrative Claims;

          3.        Priority Claims; and

          4.        A Pro Rata distribution of any remaining funds to the Unsecured Creditors.

        The Debtor believes that a liquidation under Chapter 7 would result in a greatly reduced
 and delayed recovery to holders of Unsecured Claims because of the additional administrative
 expenses associated with the (i) appointment of a Chapter 7 trustee for the Debtor, (ii) additional
 administrative expenses related to the employment of attorneys and other professionals to assist
 the Chapter 7 trustee, and (iii) significant burden associated with the liquidation of health care
 businesses.

         The Debtor’s remaining accounts receivable are medical receivables that require a certain
 expertise to fully collect and liquidate. The Debtor believes that its current experienced collector
 will recover a much larger percentage of the existing receivables compared to what might be
 collected by a Chapter 7 trustee with no experience with the Debtor’s systems or receivables.
 Moreover, medical receivables, even more so than other types of receivables, have a rapidly
 increasing collection risk as they age. Any delay in the Debtor’s efforts to collect such
 receivables, such as the time it would take to get a Chapter 7 trustee and his professionals in
 place, would be detrimental and likely greatly reduce the amounts ultimately recovered on the
 Debtor’s medical receivables, which would reduce the amounts available for distributions to
 Creditors.

        Additionally, the Debtor’s proposed Plan and Liquidating Trust Agreement would allow
 for a more efficient administration process, especially with respect to the (i) Claims objection
 process, (ii) resolution of any pending litigation, and (iii) resolution of Causes of Action,
 including Avoidance Actions. Unlike a Chapter 7 trustee, the Trustee will have the authority,
 subject to certain dollar limits, to resolve Claim objections, Claims, and Causes of Action

                                                    30
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19             Entered 11/15/19 17:34:47       Page 31 of 35




 without seeking Bankruptcy Court approval. Moreover, in those instances in which the dollar
 value of the matter exceeds the authority granted the Trustee by the terms of the Plan and
 Liquidation Trust Agreement, the Trustee need only seek Bankruptcy Court approval if, after
 notice, the Creditor Oversight Committee objects to the Trustee’s proposed resolution.
 Similarly, the Plan Trustee need only seek Bankruptcy Court authority to pay his professional in
 the event that the Creditor Oversight Committee, after notice, objects to the fee statements of the
 professionals. The administrative cost savings of removing the need to prepare, file, and attend
 hearings on such matters will result in significant savings and allow for greater distributions to
 Creditors.

        Accordingly, the Debtor believes that, if holders of Unsecured Claims could or would
 receive anything in a Chapter 7 liquidation, these holders of Unsecured Claims would be
 expected to receive a significantly smaller distribution, if any, as compared to distributions under
 the Plan.

         To determine what holders of Claims in each impaired Class would receive if the Debtor
 were liquidated, the Court must determine what funds could be generated from the liquidation of
 the Debtor's assets and property in the context of a Chapter 7 liquidation case, which would
 consist of the proceeds resulting from the disposition of the unencumbered assets of the Debtor.
 Such asset amounts would be reduced by post-petition Chapter 11 administrative costs, and costs
 incurred by the Chapter 7 trustee, including those related to professionals retained by the
 Chapter 7 trustee. In order to determine if the Plan is in the best interest of each impaired Class,
 the present value of the distributions from the net proceeds of a Chapter 7 liquidation are
 compared to the present value offered to such Classes of Claims under the Plan.

 D.       LIQUIDATION ANALYSIS

         As a condition to confirmation of a plan, Section 1129(a)(7)(A)(ii) of the Bankruptcy
 Code requires that each impaired class of Claims must receive or retain at least the amount of
 value it would receive if the Debtor were liquidated under chapter 7 of the Bankruptcy Code on
 the Effective Date of the Plan. This is frequently referred to as a liquidation analysis. This
 liquidation analysis has not been prepared by accountants or audited. Instead, it represents the
 Plan Proponent’s best, good faith estimate of what would reasonably likely occur upon
 liquidation:




                                                 31
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19              Entered 11/15/19 17:34:47        Page 32 of 35




         Assuming that all of the asset value listed in the Debtor’s Schedules was accumulated,
 such amount would pay in full all Allowed Secured Claims and the holders of Allowed General
 Unsecured Claims would receive a pro rata distribution of the remaining funds after the payment
 of priority claims in full. Due to the (a) unique nature of the Debtor’s medical accounts
 receivable, (b) the need for a Chapter 7 trustee to retain professionals to assist with the collection
 of the Debtor’s medical accounts receivable, (c) increasing collection risk associated with any
 delays to the Debtor’s collection efforts, (d) need to continue and finalize the audit of the
 Debtor’s books and records related to its medical accounts receivable, and (e) fact that the
 appointment of a Chapter 7 trustee would delay such efforts, the Debtor believes it is in the best
 position to continue such collection efforts to maximize the recovery for the benefit of the
 Debtor’s Bankruptcy Estate.

        Accordingly, due to administrative cost savings and the ability to realize a greater
 recovery on its medical accounts receivable, the Debtor’s Plan provides a greater recovery on
 Unsecured Claims when compared to a Chapter 7 liquidation.

                                      IX.   RISK FACTORS

 A.       ESTIMATED RECOVERY RISKS.

          i.        Unknown Claims

        As explained above, the Bar Date has been established for the Bankrutpcy Case. The
 ultimate universe of potential Claims against the Debtor will be unknow until the Bar Date has


                                                  32
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19               Entered 11/15/19 17:34:47     Page 33 of 35




 passed. Likewise, parties to Executory Contracts and unexpired leases that are rejected by the
 Debtor will have an opportunity to assert rejection claims against the Debtor. To the extent that
 such claims are filed and are not already reflected in the Debtor’s Schedules, such claims, if
 Allowed, could result in the reduction of amounts available for distributions to certain Creditors,
 all Creditors, or certain Classes of Creditors.

          ii.       Less than Anticipated Recoveries

         As explained above, the Debtor has certain concerns with respect to its books and records
 related to its medical accounts receivable. The Debtor believes that it will ultimnately be
 succesful in collecting those of its medical accounts receivable that are not stale or invalid at a
 rate consistent with its historical averages. However, there is no guarantee of such success. To
 the extent collections are less than anticipated, the distributions to Creditors will be negatively
 impacted.

          iii.      Litigation Risks

         Upon confirmation of the Plan, the Trustee will be charged with pursuing objections to
 Claims and Causes of Action. While the Debtor antiicpates that the Trustee’s efforts will result
 in increased distributions for holders of Allowed Claims, as with any form of litigaton there are
 always risks and no gaurantees of prevailing. Moreover, the costs associateed with litiagtion,
 both in time and money, can potentially mimimize any benefit realized by the prevailing party.
 Accordingly, it is possible that the Trustee’s pursuit of such litigation may not ultimately yield a
 benefit for Creditors.

 B.       BANKRUPTY RISKS.

          i.        Insufficient Acceptances

         For the Plan to be confirmed, each impaired Class of Claims is given the opportunity to
 vote to accept or reject the Plan. With regard to such impaired voting Classes, the Plan will be
 deemed accepted by a Class of impaired Claims if the Plan is accepted by Claimants of such
 Class actually voting on the Plan who hold at least two-thirds (2/3) in amount and more than
 one-half (1/2) in number of the total Allowed Claims of the Class that have voted.

         Only those members of a Class who vote to accept or reject the Plan will be counted for
 voting purposes. The Plan Proponent reserves the right to request confirmation pursuant to the
 cramdown provisions in section 1129(b) of the Bankruptcy Code, which will allow confirmation
 of the Plan regardless of the fact that a particular Class of Claims has not accepted the Plan.

         However, there can be no assurance that any impaired Class of Claims under the Plan
 will accept the Plan or that the Plan Proponent would be able to use the cramdown provisions of
 the Bankruptcy Code for confirmation of the Plan.




                                                   33
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19               Entered 11/15/19 17:34:47        Page 34 of 35




          ii.       Confirmation Risks

          The following specific risks exist with respect to confirmation of the Plan:

                    a) Any objection to confirmation of the Plan can either prevent confirmation of
                       the Plan, or delay such confirmation for a significant period of time; and

                    (b) Since the Plan Proponent may be seeking to obtain approval of the Plan over
                        the rejection of one or more impaired Classes of Claims, the cramdown
                        process could delay confirmation.

          iii.      Conditions Precedent

          Confirmation of the Plan and occurrence of the Effective Date are subject to certain
 conditions precedent that may not occur. The Plan Proponent, however, will work diligently with
 all parties in interest to ensure that all conditions precedent are satisfied.

                           X.   CONCLUSION AND RECOMMENDATION

      THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS
 PREFERABLE TO ANY OF THE ALTERNATIVES DESCRIBED ABOVE AND THAT
 THE PLAN IS DESIGNED TO PROVIDE GREATER RECOVERIES THAN THOSE
 AVAILABLE IN ANY OTHER FORM OF LIQUIDATION.        ANY OTHER
 ALTERNATIVE WOULD CAUSE SIGNIFICANT DELAY AND UNCERTAINTY, AS
 WELL AS ADDITIONAL ADMINISTRATIVE COSTS, THUS, THE DEBTOR
 RECOMMENDS THE CONFIRMATION OF THE PLAN.




                                                   34
 DocID: 4835-1480-4652.3
Case 19-33079-hdh11 Doc 78 Filed 11/15/19    Entered 11/15/19 17:34:47    Page 35 of 35




 Dated: November 15, 2019             HUSCH BLACKWELL LLP
                                      1900 N. Pearl Street, Suite 1800
                                      Dallas, Texas 75201
                                      (214) 999-6100 (main)
                                      (214) 999-6170 (fax)

                                      By: /s/ Lynn Hamilton Butler
                                          Buffey E. Klein
                                          Texas Bar No. 24032515
                                          buffey.klein@huschblackwell.com
                                          Lynn H. Butler
                                          Texas Bar No. 03527350
                                          lynn.butler@huschblackwell.com
                                          Jameson J. Watts
                                          Texas Bar No. 24079552
                                          jameson.watts@huschblackwell.com

                                      HUSCH BLACKWELL LLP
                                      111 Congress Avenue, Suite 1400
                                      Austin, Texas 78701
                                      (512) 472-5456 (main)
                                      (512) 479-1179 (direct)
                                      (512) 479-1101 (fax)

                                      COUNSEL FOR THE DEBTOR AND
                                      DEBTOR-IN-POSSESSION

                                      And


                                      /s/ Mark Shapiro
                                      Mark Shapiro, Managing Officer
                                      Principal, GlassRatner Advisory & Capital Group
                                      LLC
                                      3500 Maple Avenue, Suite 350
                                      Dallas, TX 75219
                                      Direct: 469.445.1002
                                      Mobile: 303.482.7218
                                      Email: mshapiro@glassratner.com




                                        35
 DocID: 4835-1480-4652.3
